            Case 5:19-cv-07071-SVK Document 142 Filed 07/27/21 Page 1 of 2



1    Perry J. Narancic, SBN 206820
     LEXANALYTICA, PC
2    3000 El Camino Real
     Bldg. 4, Suite 200
3    Palo Alto, CA 94306
     www.lexanalytica.com
4    pjn@lexanalytica.com
     Tel: 650-655-2800
5
     Attorneys for Defendants
6    ONLINENIC, INC. and DOMAIN ID SHIELD SERVICE
     CO., LIMITED
7

8
                                         UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
     FACEBOOK, INC. and INSTAGRAM,                      Case No. 19-CV-07071-SVK
12   LLC
                                                        PAYMENT PLAN
13                     Plaintiffs,
             v.
14

15   ONLINENIC, INC. and DOMAIN ID
     SHIELD SERVICE CO., LIMITED.
16
                      Defendants.
17

18

19           Pursuant to the Court’s order at Dkt. No. 124, Defendants OnlineNIC, Inc. and Domain ID

20   Shield Service Co., Limited (“Defendants”) provide a payment plan as set forth below:

21           Pursuant to the stipulation by and between Plaintiffs and Defendants, which is filed

22   concurrently herewith at Dkt. No. 141 (“Stipulation”), Plaintiffs shall pay the outstanding Special

23   Master fees in exchange for the consideration provided by Defendants as set forth in the

24   Stipulation. The parties request that the Court issue an order, in the form proposed, adopting the

25   Stipulation. The parties believe that the transactions contemplated in the Stipulation (including

26   payment of the Special Master) will be completed within 7-10 days of the date of such an order.

27

28
                                                     - 1-
     Facebook, Inc. v. OnlineNIC, Inc.                                          Case No. 19-cv-7071-SVK
     Payment Plan
            Case 5:19-cv-07071-SVK Document 142 Filed 07/27/21 Page 2 of 2



1

2                                        Respectfully Submitted,

3    DATED: July 27, 2021                LEXANALYTICA, PC

4
                                         By: /s/ Perry J. Narancic
5

6                                        Attorneys for Defendants
                                         ONLINENIC, INC. and DOMAIN ID SHEILD
7                                        SERVICE CO., LIMITED

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            - 2-
     Facebook, Inc. v. OnlineNIC, Inc.                               Case No. 19-cv-7071-SVK
     Payment Plan
